Detailed Action
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s amended claims dated November 20th, 2020 responding to the August 20th, 2020 Office Action provided in the rejection of claims 1-20. 
Status of Claims
2.	Claims 1, 4, 5-7, 9, 11-12, 15-18 and 20 have been amended, claims 2 and 13 have been canceled. Claims 1, 3-12 and 14-20 are pending in the application, of which claims 1, 11 and 12 are in independent form and these claims (1, 3-12 and 14-20) are subject to following rejection(s) and/or objection(s) indicated under section and subsections of No. 3 below.

Response to the Amendments
3.	(A).	Regarding subject matter eligibility rejection: Applicant's amendment appropriately addressed the rejection to the claim 11 under 35 U.S.C. § 101. The rejection to the claim 11 under 35 U.S.C. § 101 has been withdrawn.
	(B).	Regarding 35 U.S.C. § 112(f) claim interpretation: Applicants argument in regards to 35 U.S.C. § 112(f) claim interpretation is not persuasive; further, current amendment to claims 10 and 11 are not sufficient to overcome such objection. Therefore, Objection in light of 35 U.S.C. § 112(f) claim interpretation to claims 10 and 11 are maintained.
	(C).	Regarding Claim Objection: Applicants argument to claims 11 and 12 are not persuasive. Therefore objection to the claims 11 and 12 are maintained.
	(D). Regarding art rejection: In regards to claims 1-20 Applicants arguments are not persuasive; further, Applicants' amendment necessitated new grounds of rejections presented in the following art rejection.	

Response to the Arguments
4.	Regarding 35 U.S.C. § 112(f) claim interpretation: Applicants reasoning for such interpretation is/are not persuasive. Claims are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. Claims in the instant application uses a generic placeholder “update instruction being configured to”, “obtaining unit, configured to” and “an update unit, configured to” coupled with functional language “trigger an update”, “obtain target update data for updating” and “update the target application” respectively without reciting sufficient structure to achieve the function. It is the question how the claims being construed. Where the claim to be construed contains a means-plus-function or step-plus-function limitation as permitted under 35 U.S.C. 112(f), the construction of the claim must identify the specific portions of the specification that describe the structure, material, or acts corresponding to each claimed function. The exhibit number of the supporting evidence relied upon to support the challenge and the relevance of the evidence to the challenge raised, including identifying specific portions of the evidence that support the challenge. The Board may exclude or give no weight to the evidence where a party has failed to state its relevance or to identify specific portions of the evidence that support the challenge. Applicants’ exhibit such as “claims provide sufficient structure and do not require claim interpretation under 35 U.S.C. §112(f). For example, in an ‘electronic device’, it is well known that a ‘data update unit’ or ‘storage unit’ includes structures commonly known in the art. Similarly, a process unit also has structures known by those skilled in the art” (please see Remarks page: 12, ¶[01]), which are not sufficient evidence and/or support as provided or demonstrated by the Applicants. It must be shown in the originally filed disclosure that the structure, material or acts that implements or carry out the functions that are being claimed. Specification must define and/or describe such structure, material or act, and applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention, when the enabling knowledge is in fact not present in the instant specification. Therefore, Objection in light of 35 U.S.C. § 112(f) claim interpretation to claims 10 and 11 are maintained. 
	Regarding Duplicate claim Objection: Applicants’ arguments or reasoning such as “one comprising a CPU which comprises individual processing unit, each performing corresponding steps as recited, the other comprising a memory and a processor performing the various steps” (please see Remarks page: 12, ¶[03]), in regards to duplicate claims 11 and 12 are not persuasive and/or acceptable. Both of the subjected claims are apparatus claims, and both of the claims include processor or processing unit to implement the recited steps. Just one of the claim recites a memory does distinguish itself from the other claim. Therefore, duplicate claim objection is maintained. 
Remarks
5.	Applicants amended claims i.e. “changing the  target application” without any presumable reason; whereas, in the instant specification nowhere “changing a target application” per se has been mentioned. If Applicants peruse on the word “changing” in the upcoming response such preemptive modification may invoke a 112(b) rejection and/or an objection to the specification. For the current office action “changing” will be considered as “updating” unless otherwise determined.    


Claim Rejections – 35 USC §103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3-12 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Waldin Jr. et al. (US PG-PUB. No. 2003/0177485 A1 herein after Waldin) in view of Cooper et al. (US Patent Publication. No. 8849717 B2 herein after Cooper), and further in view of Shim et al. (US PG-PUB. No. 2013/0167134 A1 herein after Shim).

Per claim 1:
Waldin discloses: 
A processing method (At least see ¶[0012] - a method for updating firmware) comprising: 
obtaining target update data for changing a target application from a first application version to a second application version (At least see ¶[0027] - binary patch file 122 can either be an executable file which acts directly on version A of the software application, or it can be a data file which is used by a separate binary patch program (not shown) to transform version A of the software application to version B); 
updating the target application from the first application version to the second application version according to the target update data (At least see ¶[0027] - binary patch file builder 120 is a program which takes two versions of a software application, for example versions A and B, and produces a binary patch file, 122, which can be used with version A of the software application to produce version B);
in response to the first application version having an earlier version number than the second application version (At least see [0027] Each time an updated software application 110 is produced by the virus protection software publisher, the updated form of the software application constitutes a new version, [0028] - a series of application states are given, designated state A through state S. Each application state is a software application version which is produced by the software publisher later in time than a version with an alphabetically earlier letter designation. The DeltaPackages 122, which are referred to as "tier 1" DeltaPackages 200, are so named because they each effect a transition from an application state which is only one version earlier than the destination state). 
Waldin sufficiently discloses the method as set forth above, but Waldin does not disclose: the target update data includes installation data for installing the target application having the second application version; restoring the target application from the first application version to the second application version according to the target update data, in response to the first application version having an earlier version number than the second application version; storing the target update data in a designated storage location; updating an operating system to a first system version from a second system version; and establishing, after the operating system is updated to the first system version, the target application having the second application version in the operating system of the first system version by using the target update data in the designated storage location, wherein the target update data remain unchanged when the operating system is updated.

However, Cooper discloses:
the target update data includes installation data for installing the target application having the second application version (At least see Cooper clam 1: installing, the second version of the application to cause the second version of the application to replace the first version of the application); 
restoring the target application from the first application version to the second application version according to the target update data (At least see Cooper claim 1: installing a first version of an application using first installation information, causing authentication information pertaining to the first version of the application to be sent to a host for archiving, receiving second installation information for a second version of the application from the host in response to a need to restore or upgrade the first version of the application), in response to the first application version having an earlier version number than the second application version (At least see Cooper claim 1: installing the second version of the application to cause the second version of the application to replace the first version of the application).
It would have been obvious to one ordinary skill in the art to incorporate Cooper into Waldin because security features and the large number of applications can make it difficult for a user or enterprise to maintain their mobile computing device in proper working order, wherein if a certain piece of software becomes obsolete or has been upgraded, it can be difficult to efficiently distribute the upgrade, and designing the user interaction for upgrade or synchronization of applications without hampering usability and security can be tedious; therefore, Cooper teaching provides desirable technique that allow for the easy management and upgrade of securely installed software as once suggested by Cooper (please see background of the invention).

Waldin modified by Cooper sufficiently discloses the method steps as set forth above, but Waldin modified by Cooper does not explicitly disclose: storing the target update data in a designated storage location; updating an operating system to a first system version from a second system version; and establishing, after the operating system is updated to the first system version, the target application having the second application version in the operating system of the first system version by using the target update data in the designated storage location, wherein the target update data remain unchanged when the operating system is updated.  

However, Shim discloses: 
storing the target update data in a designated storage location (At least see ¶[0013] store the update data in the second storage area); 
updating an operating system to a first system version from a second system version (At least see ¶[0013] - update data may include data for an updated portion of the first operating system or the updated entire first operating system); and 
establishing, after the operating system is updated to the first system version (At least see ¶[0013] - update data may include data for an updated portion of the first operating system or the updated entire first operating system), the target application having the second application version in the operating system of the first system version by using the target update data in the designated storage location (At least see FIG. 9 with associated text, also see ¶[0013] -update data may have a form of a firmware image including the updated first operating system, and ¶[0102] -a firmware update process based on the downloaded update data (S400). The firmware update process S400 is to update a currently used firmware, and corresponds to a control process for performing an operating system or application program, which is to be updated within the update data), wherein the target update data remain unchanged when the operating system is updated (At least see ¶[0123] -electronic device 100 stores the update data in a waiting (standby) area (S410). The waiting area may indicate an area, which is not being used by a controller in a memory for storing firmware, namely, an area in an inactive state within the memory).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate Shim into Waldin modified by Cooper because it would be advantageous  providing an electronic device including a memory including a first storage area in an active state and a second storage area in an inactive state, when a first controller configured to execute a first operating system stored in the first storage area, and execute a firmware update management command on the first operating system; as such, the memory which is divided into an area where a currently executed operating system is stored and an area where an operating system to be updated is stored, whereby the currently executed operating system may be less influenced by errors even if such errors are generated during a firmware updating process as once suggested by Shim (please refer to ¶[0011] and ¶[0020]).

Per claim 3: 
Shim also discloses: 
target update data include incremental update data of the target application relative to the first application version (At least see ¶[0116] - electronic device 100 then transmits a package 3, which includes the firmware version, to the management server 200 (S260). The management server 200 may thus determine whether or not it is necessary to update the firmware based on the firmware version, also see ¶[0117] - a package 4, which includes address information related to update data including a firmware to be updated, to the electronic device 100 based on the firmware update command requested from the terminal 500 (S270)); and
establishing the target application having the second application version in the operating system of the first system version by using the target update data in the designated storage (At least see ¶[0102] -a firmware update process based on the downloaded update data (S400). The firmware update process S400 is to update a currently used firmware, and corresponds to a control process for performing an operating system or application program, which is to be updated within the update data)location includes: 
establishing, by using the incremental update data of the target application relative to the first application version and installation data for installing the target application having the first application version, the target application having the second application version in the operating system of the first system version, wherein the installation data for installing the target application having the first application version are stored in the designated storage location (At least see FIG. 7-9 with associated text).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate Shim into Waldin modified by Cooper because it would be advantageous  providing an electronic device including a memory including a first storage area in an active state and a second storage area in an inactive state, when a first controller configured to execute a first operating system stored in the first storage area, and execute a firmware update management command on the first operating system; as such, the memory which is divided into an area where a currently executed operating system is stored and an area where an operating system to be updated is stored, whereby the currently executed operating system may be less influenced by errors even if such errors are generated during a firmware updating process as once suggested by Shim (please refer to ¶[0011] and ¶[0020]).

Per claim 4: 
Shim also discloses: 
establishing the target application having the second application version in the operating system of the first system version (At least see ¶[0013] - update data may have a form of a firmware image including the updated first operating system), includes:
establishing, based on the installation data for installing the operating system of the first system version, the operating system of the first system version, wherein the installation data for installing the operating system of the first system version includes the installation data for40Client Ref No. 17228Attorney Docket No. 00223.0174.OOUS installing the target application having the first application version (At least see ¶[0102] - an operating system or application program to be performed by another controller is present in the update data, the electronic device 100 may store the operating system or application program in a specific area within the memory so as for the another controller to perform it), and the operating system of the first system version includes the target application having the first application version (At least see ¶[0011] -a first controller configured to execute a first operating system stored in the first storage area, and execute a firmware update management command on the first operating system); and
changing, by using the incremental update data of the target application relative to the first application version in the designated storage location, the target application from the first application version to the second application version (At least see ¶[0117] When it is determined to update the firmware, the management server 200 transmits a package 4, which includes address information related to update data including a firmware to be updated, to the electronic device 100 based on the firmware update command requested from the terminal).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate Shim into Waldin modified by Cooper because it would be advantageous  providing an electronic device including a memory including a first storage area in an active state and a second storage area in an inactive state, when a first controller configured to execute a first operating system stored in the first storage area, and execute a firmware update management command on the first operating system; as such, the memory which is divided into an area where a currently executed operating system is stored and an area where an operating system to be updated is stored, whereby the currently executed operating system may be less influenced by errors even if such errors are generated during a firmware updating process as once suggested by Shim (please refer to ¶[0011] and ¶[0020]).

Per claim 5: 
Shim also discloses: 
establishing the target application having the second application version in the operating system of the first system version (At least see ¶[0013] - update data may have a form of a firmware image including the updated first operating system), includes:
establishing, by using installation data for installing the operating system of the first system version, the operating system of the first system version (At least see ¶[0013] - update data may include data for an updated portion of the first operating system or the updated entire first operating system); 
establishing, by using the installation data for installing the target application having the first application version, the target application having the first application version in the operating system of the first system version (At least see ¶[0102] - an operating system or application program to be performed by another controller is present in the update data, the electronic device 100 may store the operating system or application program in a specific area within the memory so as for the another controller to perform it); and
changing, by using the incremental update data of the target application relative to the first application version in the designated storage location, the target application from the first application version to the second application version (At least see ¶[0117] When it is determined to update the firmware, the management server 200 transmits a package 4, which includes address information related to update data including a firmware to be updated, to the electronic device 100 based on the firmware update command requested from the terminal).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate Shim into Waldin modified by Cooper because it would be advantageous  providing an electronic device including a memory including a first storage area in an active state and a second storage area in an inactive state, when a first controller configured to execute a first operating system stored in the first storage area, and execute a firmware update management command on the first operating system; as such, the memory which is divided into an area where a currently executed operating system is stored and an area where an operating system to be updated is stored, whereby the currently executed operating system may be less influenced by errors even if such errors are generated during a firmware updating process as once suggested by Shim (please refer to ¶[0011] and ¶[0020]).  

Per claim 6: 
Shim also discloses: 
storing, after changing the target application from the first application version to the second application version, the target update data in the designated storage location (At least see FIG. 9 with associated text).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate Shim into Waldin modified by Cooper because it would be advantageous  providing an electronic device including a memory including a first storage area in an active state and a second storage area in an inactive state, when a first controller configured to execute a first operating system stored in the first storage area, and execute a firmware update management command on the first operating system; as such, the memory which is divided into an area where a currently executed operating system is stored and an area where an operating system to be updated is stored, whereby the currently executed operating system may be less influenced by errors even if such errors are generated during a firmware updating process as once suggested by Shim (please refer to ¶[0011] and ¶[0020]).  

Per claim 7: 
Shim also discloses: 
obtaining, after the target application is updated from the first application version to the second application version, operation information of the target application having the second application version (At least see ¶[0055] - n area in a deactivated state may store an application program or operating system which is not currently used, and especially, an application program or operating system to be updated); 
determining, according to the operation information of the target application having the second application version, whether the target application having the second application version has an abnormal operation event (At least see ¶[0123] - first area 141a and the second area 141b may be areas used for a first operating system, and the third area 142 may be an area used for a second operating system. When the first area 141a is in an active state and the second area 141b is in an inactive state, the electronic device 100 may store the received update data in the second area 141b as illustrated in FIG. 9B); and 
storing, if the target application having the second application version does not have the abnormal operation event, the target update data in the designated storage location (At least see ¶[0126] - when the update data includes a second operating system, the electronic device 100 performs an updating operation by storing the second operating system in the third area 142). 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate Shim into Waldin modified by Cooper because it would be advantageous  providing an electronic device including a memory including a first storage area in an active state and a second storage area in an inactive state, when a first controller configured to execute a first operating system stored in the first storage area, and execute a firmware update management command on the first operating system; as such, the memory which is divided into an area where a currently executed operating system is stored and an area where an operating system to be updated is stored, whereby the currently executed operating system may be less influenced by errors even if such errors are generated during a firmware updating process as once suggested by Shim (please refer to ¶[0011] and ¶[0020]).  

Per claim 8: 
Shim also discloses: 
obtaining a plurality of sets of target update data corresponding to a plurality of target applications respectively from the at least one server (At least see ¶[0092] - reception of the package 1, the management server 200 inspects the authentication information related to the DM client 171. When the inspection result is valid, the management server 200 transmits the package 2, which includes authentication information related to the DM server and a management command, to the electronic device 100).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate Shim into Waldin modified by Cooper because it would be advantageous  providing an electronic device including a memory including a first storage area in an active state and a second storage area in an inactive state, when a first controller configured to execute a first operating system stored in the first storage area, and execute a firmware update management command on the first operating system; as such, the memory which is divided into an area where a currently executed operating system is stored and an area where an operating system to be updated is stored, whereby the currently executed operating system may be less influenced by errors even if such errors are generated during a firmware updating process as once suggested by Shim (please refer to ¶[0011] and ¶[0020]).  

Per claim 9: 
Waldin discloses: 
changing, according to the plurality of sets of target update data, the plurality of target applications from the first application version to the second application version (At lease see Abstract - software application (110) is updated to a newer version by means of incremental update patches (122). The incremental update patches (122) each contain that information necessary to transform one version of an application to another version).  

Per claim 10: 
Shim also discloses: 
obtaining an update operation to generate an update instruction, the update instruction being configured to trigger an update on a part of the target applications specified in the plurality of target applications (At least see ¶[0055] When the memory 140 is divided into a plurality of areas, each area may be activated or deactivated. An area in an activated state within the memory 140 may store a currently used application program or operating system, and an area in a deactivated state may store an application program or operating system which is not currently used, and especially, an application program or operating system to be updated); 
obtaining, in response to the update instruction and from the designated storage location, target update data corresponding to the part of the target applications specified in the plurality of target applications (At least see ¶[0101] - electronic device 100 performs a download process based on the address information related to the update data, acquired by the firmware update command (S300). The update data received through the download process S300 may be stored in an area in an inactive state within the memory of the electronic device 100); and 
establishing, by using the target update data corresponding to the part of the target applications specified in the plurality of target applications, the part of the target applications having the second application version in the operating system of the first system version (At least see ¶[0102] - firmware update process S400 is to update a currently used firmware, and corresponds to a control process for performing an operating system or application program, which is to be updated within the update data).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate Shim into Waldin modified by Cooper because it would be advantageous  providing an electronic device including a memory including a first storage area in an active state and a second storage area in an inactive state, when a first controller configured to execute a first operating system stored in the first storage area, and execute a firmware update management command on the first operating system; as such, the memory which is divided into an area where a currently executed operating system is stored and an area where an operating system to be updated is stored, whereby the currently executed operating system may be less influenced by errors even if such errors are generated during a firmware updating process as once suggested by Shim (please refer to ¶[0011] and ¶[0020]).  

Per claim 11: 
Waldin discloses: 
An electronic device (At least see ¶[0012] - apparatus for distributing the appropriate incremental software update information to users), the electronic device comprising: 
a central processing unit (CPU) (At least see [0038] - software application to be updated contains the attributes of current state, Product, OS, CPU, and Language, and has access to the desired ending state of the software application), the CPU comprising:
an obtaining unit, configured to obtain target update data for updating a target application from a first application version to a second application version (At least see ¶[0027] - binary patch file 122 can either be an executable file which acts directly on version A of the software application, or it can be a data file which is used by a separate binary patch program (not shown) to transform version A of the software application to version B); 
an update unit, configured to update the target application from the first application version to the second application version according to the target update data in response to the first application version having an earlier version number than the second application version (At least see ¶[0027] - binary patch file builder 120 is a program which takes two versions of a software application, for example versions A and B, and produces a binary patch file, 122, which can be used with version A of the software application to produce version B, also see [0027] Each time an updated software application 110 is produced by the virus protection software publisher, the updated form of the software application constitutes a new version, [0028] - a series of application states are given, designated state A through state S. Each application state is a software application version which is produced by the software publisher later in time than a version with an alphabetically earlier letter designation. The DeltaPackages 122, which are referred to as "tier 1" DeltaPackages 200, are so named because they each effect a transition from an application state which is only one version earlier than the destination state). 


Waldin sufficiently discloses the method as set forth above, but Waldin does not disclose: the target update data includes installation data for installing the target application having the second application version; restoring the target application from the first application version to the second application version according to the target update data, in response to the first application version having an earlier version number than the second application version; a storage unit, configure to store the target update data in a designated storage location, wherein after the operating system is updated to a first system version from a second system version, the target application having the second application version is established in the operating system of the first system version by using the target update data in the designated 43Client Ref No. 17228 Attorney Docket No. 00223.0174.OOUS storage location, and the designated storage location is a storage location where the target update data remain unchanged when the system version of the operating system is updated.  

However, Cooper discloses:
target update data includes installation data for installing the target application having the second application version (At least see Cooper clam 1: installing, the second version of the application to cause the second version of the application to replace the first version of the application); 
restore the target application from the first application version to the second application version according to the target update data, in response to the first application version having an earlier version number than the second application version (At least see Cooper claim 1: installing a first version of an application using first installation information, causing authentication information pertaining to the first version of the application to be sent to a host for archiving, receiving second installation information for a second version of the application from the host in response to a need to restore or upgrade the first version of the application), in response to the first application version having an earlier version number than the second application version (At least see Cooper claim 1: installing the second version of the application to cause the second version of the application to replace the first version of the application). 
It would have been obvious to one ordinary skill in the art to incorporate Cooper into Waldin because security features and the large number of applications can make it difficult for a user or enterprise to maintain their mobile computing device in proper working order, wherein if a certain piece of software becomes obsolete or has been upgraded, it can be difficult to efficiently distribute the upgrade, and designing the user interaction for upgrade or synchronization of applications without hampering usability and security can be tedious; therefore, Cooper teaching provides desirable technique that allow for the easy management and upgrade of securely installed software as once suggested by Cooper (please see background of the invention).

Waldin modified by Cooper sufficiently discloses the method steps as set forth above, but Waldin modified by Cooper does not explicitly disclose: a storage unit, configure to store the target update data in a designated storage location, wherein after the operating system is updated to a first system version from a second system version, the target application having the second application version is established in the operating system of the first system version by using the target update data in the designated 43Client Ref No. 17228 Attorney Docket No. 00223.0174.OOUS storage location, and the designated storage location is a storage location where the target update data remain unchanged when the system version of the operating system is updated. 
However, Shim discloses: 
a storage unit, configure to store the target update data in a designated storage location (At least see ¶[0013] store the update data in the second storage area), wherein after the operating system is updated to a first system version from a second system version (At least see ¶[0013] - update data may include data for an updated portion of the first operating system or the updated entire first operating system), the target application having the second application version is established in the operating system of the first system version by using the target update data in the designated43Client Ref No. 17228 Attorney Docket No. 00223.0174.OOUSstorage location (At least see FIG. 9 with associated text, also see ¶[0013] -update data may have a form of a firmware image including the updated first operating system, and ¶[0102] -a firmware update process based on the downloaded update data (S400). The firmware update process S400 is to update a currently used firmware, and corresponds to a control process for performing an operating system or application program, which is to be updated within the update data), and the designated storage location is a storage location where the target update data remain unchanged when the system version of the operating system is updated (At least see ¶[0123] -electronic device 100 stores the update data in a waiting (standby) area (S410). The waiting area may indicate an area, which is not being used by a controller in a memory for storing firmware, namely, an area in an inactive state within the memory).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate Shim into Waldin modified by Cooper because it would be advantageous  providing an electronic device including a memory including a first storage area in an active state and a second storage area in an inactive state, when a first controller configured to execute a first operating system stored in the first storage area, and execute a firmware update management command on the first operating system; as such, the memory which is divided into an area where a currently executed operating system is stored and an area where an operating system to be updated is stored, whereby the currently executed operating system may be less influenced by errors even if such errors are generated during a firmware updating process as once suggested by Shim (please refer to ¶[0011] and ¶[0020]).  

Per claim 12: 
Waldin discloses: 
An electronic device (At least see ¶[0012] - apparatus for distributing the appropriate incremental software update information to users), comprising: 
a memory for storing computer-executable instructions (At least see ¶[0005] -software is distributed on some type of removable media); 
a processor for communicating with the memory to execute the computer-executable instructions (At least see Claim 22; -publishing update information for a computer readable file which is associated with a sequence of states), which when executed by the processor, cause the process to: 
obtain target update data for changing a target application from a first application version to a second application version (At least see ¶[0027] - binary patch file 122 can either be an executable file which acts directly on version A of the software application, or it can be a data file which is used by a separate binary patch program (not shown) to transform version A of the software application to version B); 
update the target application from a first application version to a second application version according to the target update data (At least see ¶[0027] - binary patch file builder 120 is a program which takes two versions of a software application, for example versions A and B, and produces a binary patch file, 122, which can be used with version A of the software application to produce version B), wherein the target update data correspond to the second application version of the target application (At least see FIG. 1 with associated text; also see ¶[0008]- a number of binary patch data files together into one distribution. The user of an arbitrarily old version can then apply each incremental update, one at a time, to update to the newest version); 

Waldin sufficiently discloses the method steps as set forth above, but Waldin does not explicitly disclose: target update data includes installation data for installing the target application having the second application version; restore the target application from the first application version to the second application version according to the target update data, in response to the first application version having an earlier version number than the second application version; store the target update data in a designated storage location; update an operating system to a first system version from a second system version; and establish, after the operating system is updated to the first system version, the target application having the second application version in the operating system of the first system version by using the target update data in the designated storage location, wherein the target update data remain unchanged when the operating system is updated.  
target update data includes installation data for installing the target application having the second application version (At least see Cooper clam 1: installing, the second version of the application to cause the second version of the application to replace the first version of the application); 
restore the target application from the first application version to the second application version according to the target update data, in response to the first application version having an earlier version number than the second application version (At least see Cooper claim 1: installing a first version of an application using first installation information, causing authentication information pertaining to the first version of the application to be sent to a host for archiving, receiving second installation information for a second version of the application from the host in response to a need to restore or upgrade the first version of the application), in response to the first application version having an earlier version number than the second application version (At least see Cooper claim 1: installing the second version of the application to cause the second version of the application to replace the first version of the application).
It would have been obvious to one ordinary skill in the art to incorporate Cooper into Waldin because security features and the large number of applications can make it difficult for a user or enterprise to maintain their mobile computing device in proper working order, wherein if a certain piece of software becomes obsolete or has been upgraded, it can be difficult to efficiently distribute the upgrade, and designing the user interaction for upgrade or synchronization of applications without hampering usability and security can be tedious; therefore, Cooper teaching provides desirable technique that allow for the easy management and upgrade of securely installed software as once suggested by Cooper (please see background of the invention).
Waldin modified by Cooper sufficiently discloses the method steps as set forth above, but Waldin modified by Cooper does not explicitly disclose: store the target update data in a designated storage location; updating an operating system to a first system version from a second system version; and establishing, after the operating system is updated to the first system version, the target application having the second application version in the operating system of the first system version by using the target update data in the designated storage location, wherein the target update data remain unchanged when the operating system is updated.  

However, Shim discloses: 
store the target update data in a designated storage location (At least see ¶[0013] store the update data in the second storage area); 
update an operating system to a first system version from a second system version (At least see ¶[0013] - update data may include data for an updated portion of the first operating system or the updated entire first operating system); and 
establish, after the operating system is updated to the first system version (At least see ¶[0013] - update data may include data for an updated portion of the first operating system or the updated entire first operating system), the target application having the second application version in the operating system of the first system version by using the target update data in the designated storage location (At least see FIG. 9 with associated text, also see ¶[0013] -update data may have a form of a firmware image including the updated first operating system, and ¶[0102] -a firmware update process based on the downloaded update data (S400). The firmware update process S400 is to update a currently used firmware, and corresponds to a control process for performing an operating system or application program, which is to be updated within the update data), wherein the target update data remain unchanged when the operating system is updated (At least see ¶[0123] -electronic device 100 stores the update data in a waiting (standby) area (S410). The waiting area may indicate an area, which is not being used by a controller in a memory for storing firmware, namely, an area in an inactive state within the memory).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate Shim into Waldin because it would be advantageous  providing an electronic device including a memory including a first storage area in an active state and a second storage area in an inactive state, when a first controller configured to execute a first operating system stored in the first storage area, and execute a firmware update management command on the first operating system; as such, the memory which is divided into an area where a currently executed operating system is stored and an area where an operating system to be updated is stored, whereby the currently executed operating system may be less influenced by errors even if such errors are generated during a firmware updating process as once suggested by Shim (please refer to ¶[0011] and ¶[0020]).  

Per claim 14: 
Shim also discloses: 
the target update data include incremental update data of the target application relative to the first application version (At least see ¶[0116] - electronic device 100 then transmits a package 3, which includes the firmware version, to the management server 200 (S260). The management server 200 may thus determine whether or not it is necessary to update the firmware based on the firmware version, also see ¶[0117] - a package 4, which includes address information related to update data including a firmware to be updated, to the electronic device 100 based on the firmware update command requested from the terminal 500 (S270)); and the process is further caused to: 
establish, by using the incremental update data of the target application relative to the first application version and installation data for installing the target application having the first application version, the target application having the second application version in the operating system of the first system version, wherein the installation data for installing the target application having the first application version are stored in the designated storage location (At least see FIG. 7-9 with associated text).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate Shim into Waldin because it would be advantageous  providing an electronic device including a memory including a first storage area in an active state and a second storage area in an inactive state, when a first controller configured to execute a first operating system stored in the first storage area, and execute a firmware update management command on the first operating system; as such, the memory which is divided into an area where a currently executed operating system is stored and an area where an operating system to be updated is stored, whereby the currently executed operating system may be less influenced by errors even if such errors are generated during a firmware updating process as once suggested by Shim (please refer to ¶[0011] and ¶[0020]).  

Per claim 15: 
Shim also discloses: 
establish the target application having the second application version in the operating system of the first system version (At least see ¶[0013] - update data may have a form of a firmware image including the updated first operating system), the operating system of the first system version, wherein the installation data for installing the operating system of the first system version includes the installation data for installing the target application having the first application version (At least see ¶[0102] - an operating system or application program to be performed by another controller is present in the update data, the electronic device 100 may store the operating system or application program in a specific area within the memory so as for the another controller to perform it), and the operating system of the first system version includes the target application having the first application version (At least see ¶[0011] -a first controller configured to execute a first operating system stored in the first storage area, and execute a firmware update management command on the first operating system); and  45Client Ref No. 17228 Attorney Docket No. 00223.0174.OOUS 
change, by using the incremental update data of the target application relative to the first application version in the designated storage location, the target application from the first application version to the second application version (At least see ¶[0117] When it is determined to update the firmware, the management server 200 transmits a package 4, which includes address information related to update data including a firmware to be updated, to the electronic device 100 based on the firmware update command requested from the terminal).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate Shim into Waldin because it would be advantageous  providing an electronic device including a memory including a first storage area in an active state and a second storage area in an inactive state, when a first controller configured to execute a first operating system stored in the first storage area, and execute a firmware update management command on the first operating system; as such, the memory which is divided into an area where a currently executed operating system is stored and an area where an operating system to be updated is stored, whereby the currently executed operating system may be less influenced by errors even if such errors are generated during a firmware updating process as once suggested by Shim (please refer to ¶[0011] and ¶[0020]).  

Per claim 16: 
Shim also discloses: 
establish, by using installation data for installing the operating system of the first system version, the operating system of the first system version (At least see ¶[0013] - update data may have a form of a firmware image including the updated first operating system); 
establish, by using the installation data for installing the target application having the first application version, the target application having the first application version in the operating system of the first system version (At least see ¶[0013] - update data may include data for an updated portion of the first operating system or the updated entire first operating system); and 
change, by using the incremental update data of the target application relative to the first application version in the designated storage location, the target application from the first application version to the second application version (At least see ¶[0117] When it is determined to update the firmware, the management server 200 transmits a package 4, which includes address information related to update data including a firmware to be updated, to the electronic device 100 based on the firmware update command requested from the terminal).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate Shim into Waldin because it would be advantageous  providing an electronic device including a memory including a first storage area in an active state and a second storage area in an inactive state, when a first controller configured to execute a first operating system stored in the first storage area, and execute a firmware update management command on the first operating system; as such, the memory which is divided into an area where a currently executed operating system is stored and an area where an operating system to be updated is stored, whereby the currently executed operating system may be less influenced by errors even if such errors are generated during a firmware updating process as once suggested by Shim (please refer to ¶[0011] and ¶[0020]).  

Per claim 17: 
Shim also discloses: 
store, after changing the target application from the first application version to the second application version, the target update data in the designated storage location (At least see FIG. 9 with associated text).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate Shim into Waldin because it would be advantageous  providing an electronic device including a memory including a first storage area in an active state and a second storage area in an inactive state, when a first controller configured to execute a first operating system stored in the first storage area, and execute a firmware update management command on the first operating system; as such, the memory which is divided into an area where a currently executed operating system is stored and an area where an operating system to be updated is stored, whereby the currently executed operating system may be less influenced by errors even if such errors are generated during a firmware updating process as once suggested by Shim (please refer to ¶[0011] and ¶[0020]).  

Per claim 18: 
Shim also discloses: 
obtain, after the target application is changed from the first application version to the second application version, operation information of the target application having the second application version (At least see ¶[0055] - n area in a deactivated state may store an application program or operating system which is not currently used, and especially, an application program or operating system to be updated); 
determine, according to the operation information of the target application having the second application version, whether the target application having the second application version has an abnormal operation event (At least see ¶[0123] - first area 141a and the second area 141b may be areas used for a first operating system, and the third area 142 may be an area used for a second operating system. When the first area 141a is in an active state and the second area 141b is in an inactive state, the electronic device 100 may store the received update data in the second area 141b as illustrated in FIG. 9B); and 
store, if the target application having the second application version does not have the abnormal operation event, the target update data in the designated storage location (At least see ¶[0126] - when the update data includes a second operating system, the electronic device 100 performs an updating operation by storing the second operating system in the third area 142). 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate Shim into Waldin because it would be advantageous  providing an electronic device including a memory including a first storage area in an active state and a second storage area in an inactive state, when a first controller configured to execute a first operating system stored in the first storage area, and execute a firmware update management command on the first operating system; as such, the memory which is divided into an area where a currently executed operating system is stored and an area where an operating system to be updated is stored, whereby the currently executed operating system may be less influenced by errors even if such errors are generated during a firmware updating process as once suggested by Shim (please refer to ¶[0011] and ¶[0020]).  

Per claim 19: 
Shim also discloses: 
obtain a plurality of sets of target update data corresponding to a plurality of target applications respectively from the at least one server (At least see ¶[0092] - reception of the package 1, the management server 200 inspects the authentication information related to the DM client 171. When the inspection result is valid, the management server 200 transmits the package 2, which includes authentication information related to the DM server and a management command, to the electronic device 100).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate Shim into Waldin because it would be advantageous  providing an electronic device including a memory including a first storage area in an active state and a second storage area in an inactive state, when a first controller configured to execute a first operating system stored in the first storage area, and execute a firmware update management command on the first operating system; as such, the memory which is divided into an area where a currently executed operating system is stored and an area where an operating system to be updated is stored, whereby the currently executed operating system may be less influenced by errors even if such errors are generated during a firmware updating process as once suggested by Shim (please refer to ¶[0011] and ¶[0020]).  

Per claim 20: 
Waldin discloses: 
change, according to the plurality of sets of target update data, the plurality of target applications from the first application version to the second application version (At lease see Abstract - software application (110) is updated to a newer version by means of incremental update patches (122). The incremental update patches (122) each contain that information necessary to transform one version of an application to another version).  


CONCLUSION
7.	(A).	Prior arts made of record and have yet relied upon is considered pertinent to applicant's disclosure. See MPEP § 707.05. For example:
	Ayuta Kawazu (US PG-Pub. No. 20170010881A1)  discloses: “According to an aspect of the invention, there is provided an information processing apparatus including a security chip, comprising: a counter unit configured to hold a counter value which monotonically increases; a version management unit configured to manage a current version number of software in the information processing apparatus by the counter value held in the counter unit; a first verification unit configured to verify validity of update software of the software and a version number of the update software; a rollback detection unit configured to detect, by comparing the version number of the update software with the current version number of the software held in the counter unit, whether a version of the update software is newer than a version of the current software; an update unit configured to update the software using the update software if the rollback detection unit determines that the version of the update software is newer than the version of the current software; and a second verification unit configured to verify whether the update unit has successfully updated the software” (please see [0006]).
(B).	Applicant's arguments filed November 20th, 2020 have been fully considered but they are not persuasive. Further, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

(C).	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                        03/04/2021